Citation Nr: 0918721	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  02-11 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for right elbow epicondylitis.

2.  Entitlement to a disability rating in excess of 10 
percent for restless leg syndrome involving the right lower 
extremity.

3.  Entitlement to a disability rating in excess of 10 
percent for restless leg syndrome involving the left lower 
extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1972 to 
November 1975 and from June 1979 to January 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which adjudicated the issues on appeal.  In June 
2007, the Board remanded the claims for additional 
development.  


FINDINGS OF FACT

1.  The Veteran's right elbow epicondylitis is productive of 
complaints of pain and weakness, but is not shown to be 
manifested by limitation of flexion to 90 degrees, limitation 
of extension to 75 degrees, ankylosis, or pronation lost 
beyond the last quarter of arc and the hand not approaching 
full pronation.  

2.  The Veteran's restless leg syndrome of the right lower 
extremity is productive of complaints of pain, numbness, 
tingling, and involuntary movements, but is not shown to be 
productive of moderate incomplete paralysis, neuritis, or 
neuralgia of the sciatic nerve.  

3.  The Veteran's restless leg syndrome of the left lower 
extremity is productive of complaints of pain, numbness, 
tingling, and involuntary movements, but is not shown to be 
productive of moderate incomplete paralysis, neuritis, or 
neuralgia of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected right elbow epicondylitis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5206, 5207, 5208, 5213 (2008).  

2.  The criteria for a rating in excess of 10 percent for 
service-connected restless leg syndrome of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 
4.45, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2008).  

3.  The criteria for a rating in excess of 10 percent for 
service-connected restless leg syndrome of the left lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 
4.45, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  

The Board notes that service connection is currently in 
effect for carpal tunnel syndrome, right wrist, degenerative 
joint disease, left hip, and impingement syndrome of the 
bilateral shoulders.  In addition, a total disability rating 
for compensation purposes based on individual unemployability 
due to service-connected disability (TDIU) is in effect with 
an effective date in November 2003.  

The Board will first adjudicate the claim involving the right 
elbow disability.  With regard to the history of this 
disability, see 38 C.F.R. § 4.1 (2008), the Veteran's service 
treatment reports show that beginning in 1994, he was noted 
to have right elbow tendonitis.  As for the post-service 
medical evidence, an April 1997 VA examination report noted 
complaints of right elbow pain, and use of a brace, with a 
full range of motion in the elbow and wrist.  An associated 
X-ray report for the right elbow was within normal limits.  
VA progress notes, dated in 1997, included electromyogram 
(EMG) studies, with impressions noting evidence of a 
borderline drop in right ulnar motor NCV (nerve conduction 
velocity) which was suggestive but not diagnostic of nerve 
compression at the cubital tunnel.  

In September 1997, the RO granted service connection for 
right elbow epicondylitis, evaluated as noncompensable (0 
percent disabling), with an effective date of February 1, 
1996 for service connection.  In October 1997, a timely 
notice of disagreement was received, and in October 1998, 
statement of the case was issued.  However, in a statement, 
received in December 1998, the Veteran withdrew his appeal, 
and that rating decision became final.  See 38 C.F.R. 
§§ 20.204, 20.1103 (2008).  

In September 2000, the Veteran filed a claim for an increased 
rating.  In May 2001, the RO denied the claim for an 
increased rating for right elbow epicondylitis, evaluated as 
10 percent disabling.  

The RO has evaluated the Veteran's right elbow disability 
under 38 C.F.R. § 4.71a, Diagnostic Codes (DC's) "5299-
5206."  See 38 C.F.R. § 4.27 (2008) (hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen; unlisted disabilities requiring 
rating by analogy will be coded first the numbers of the most 
closely related body part and "99").  This hyphenated 
diagnostic code may be read to indicate that a right upper 
extremity disability is the service-connected disorder, and 
it is rated as if the residual condition is limitation of 
forearm flexion under DC 5206.  

Under 38 C.F.R. § 4.71a, DC 5206, a 10 percent rating is 
warranted for: "Forearm, limitation of flexion" where elbow 
flexion of the major or minor extremity is limited to 100 
degrees.  A 20 percent evaluation is warranted where elbow 
flexion of the major or minor extremity is limited to 90 
degrees.  

In addition, the following diagnostic codes are also relevant 
to the claim:

Under 38 C.F.R. § 4.71a, DC 5207, a 20 percent rating is 
warranted for: "Forearm, limitation of extension" where 
elbow extension of the major or minor extremity is limited to 
75 degrees.  

Under 38 C.F.R. § 4.71a, DC 5208, a 20 percent rating is 
warranted where elbow flexion of the major or minor extremity 
is limited to 100 degrees, and elbow extension of the major 
or minor extremity is limited to 45 degrees.  

Under 38 C.F.R. § 4.71a, DC 5213, limitation of pronation of 
the major or minor arm is rated as 20 percent disabling when 
motion is lost beyond the last quarter of arc and the hand 
does not approach full pronation.  

The normal range of motion for the elbow is flexion to 145 
degrees and extension to 0 degrees.  Normal pronation is from 
zero to 80 degrees, and normal supination is from zero to 85 
degrees.  38 C.F.R. § 4.71, Plate I.  

The relevant medical evidence consists of VA reports, dated 
between September 1999 and 2008.  See 38 C.F.R. 
§ 3.400(o)(2).  

VA progress notes during this period include reports dated 
between August and October of 2000, which note complaints of 
right elbow pain, a FROM (full range of motion) (specific 
degrees of motion were not provided), and diagnoses of 
lateral epicondylitis.  These reports indicate that he 
received two injections.  An X-ray report, dated in January 
2007, contains an impression of "normal right elbow."  

A VA joint examination report, dated in December 2000, shows 
that on examination, there was full extension, flexion, 
supination, and pronation (specific degrees of motion were 
not provided).  The relevant diagnosis was history of right 
elbow epicondylitis, with a normal X-ray.  

A VA examination report, dated in October 2008, shows that on 
examination, the right elbow had flexion from 0 to 145 
degrees, pronation from 0 to 80 degrees, and supination from 
0 to 85 degrees.  

The Board finds that a rating in excess of 10 percent is not 
warranted.  The aforementioned findings as to the ranges of 
motion in the right elbow do not show that the veteran's 
right elbow has a limitation of flexion to 100 degrees, a 
limitation of extension to 75 degrees, or that pronation has 
been lost beyond the last quarter of arc with the hand not 
approaching full pronation.  Accordingly, the criteria for a 
rating in excess of 10 percent under 38 C.F.R. § 4.71a, DC's 
5206, 5207, 5208, and 5213 have not been met.  

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has 
also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the Veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995).  However, the findings do not 
support an increased evaluation due to functional loss. In 
this regard, the December 2000 VA joint examination report 
shows that the Veteran complained of pain and weakness at the 
elbow, and that the Veteran wore a brace.  The report notes 
the following: muscle strength was 5/5 in the upper 
extremities, with no wasting, and 4/5 strength on supination 
and pronation; the relevant diagnosis was history of right 
elbow epicondylitis, with a normal X-ray.  See also July 2000 
VA X-ray report.  

In addition, the October 2008 VA examination report notes 
that the Veteran complained of some mild direct tenderness 
over the right lateral epicondoyle.  It was noted that two 
months before, he had stated that, "My right elbow hasn't 
bothered me in a couple of months."  The report notes the 
following: there was no pain or motion, and no additional 
loss of motion on repetitive use; there was no ankylosis, 
instability, stiffness, weakness, locking, effusion, episodes 
of dislocation or subluxation, or inflammation; there were no 
flare-ups; there was no weakened movement, excess 
fatigability, incoordination, pain on movement, or additional 
loss of motion due to the aforementioned symptoms; the 
effects of various activities of daily living were 
characterized from "none" to "moderate."  

In summary, when the ranges of motion in the right elbow are 
considered together with the evidence showing functional loss 
-- to include the findings (or lack thereof) pertaining to 
neurological deficits, muscle strength, and the lack of 
evidence of muscle wasting -- the Board finds that there is 
insufficient probative evidence of objective pain on motion, 
or any other functional loss, to warrant a rating in excess 
of 10 percent.  

As a final matter, there is no evidence of ankylosis of the 
elbow, impairment of the flail joint, nonunion of the radius 
and ulna, nonunion of the ulna with false movement, or 
nonunion of the upper half of the radius, to support a rating 
in excess of 10 percent under 38 C.F.R. § 4.71a, DCs 5205, 
5209, 5210, 5211, or 5212.

With regard to bilateral restless leg syndrome, the Veteran's 
service treatment reports show that beginning in 1994, he was 
found to have an abnormal sleep study due to excessive limb 
movements.  The reports include notations of restless leg 
syndrome.  See 38 C.F.R. § 4.1.  

In June 1996, the RO granted service connection for sleep 
apnea with restless limb syndrome, evaluated as 10 percent 
disabling.  In October 1998, the RO increased his evaluation 
to 30 percent.  There was no appeal as to either of these 
issues, and the RO's decisions became final.  See 38 U.S.C.A. 
§ 7105(c).  

In December 1998, the Veteran filed a claim, requesting an 
increased rating for his "restless leg syndrome."  In 
January 2000, the RO increased the Veteran's evaluation for 
"sleep apnea with restless leg syndrome" from 30 to 50 
percent.  In a notice of disagreement, received that same 
month, the Veteran stated, inter alia, "I disagree with the 
evaluation of restless leg.  It should be a separate 
evaluation based on symptoms & taking medication for the 
condition."  

In September 2004, the RO assigned each lower extremity a 10 
percent rating for restless leg syndrome, with an effective 
date of December 22, 1998.  In that decision, the RO further 
determined that its June 1996 rating decision, which had 
evaluated his restless leg syndrome together with his 
restless leg syndrome, was not based on clear and 
unmistakable error.  The RO essentially determined that since 
the Veteran's restless leg syndrome symptoms were not shown 
to be compensable, his rating had not been affected, and no 
clear and unmistakable error (CUE) had been made.  There was 
no appeal as to the CUE issue, and the RO's September 2004 
rating decision became final as to that issue.  See 
38 U.S.C.A. § 7105(c) (West 2002).  

In the Board's June 2007 decision, it denied the claim for an 
increased rating for sleep apnea, evaluated as 50 percent 
disabling, and it remanded the issues of increased 
evaluations for (bilateral) restless leg syndrome for 
additional development.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2008).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2008).  

The Veteran's restless leg syndrome of the lower right 
extremity, and lower left extremity, have each been 
separately rated as 10 percent disabling under 38 C.F.R. 
§ 4.124a, DC's 8699-8620.  See 38 C.F.R. § 4.27.  This 
hyphenated diagnostic code may be read to indicate that a 
peripheral nerve disability is the service-connected 
disorder, and it is rated as if the residual condition is 
sciatic nerve neuritis under DC 8620.  

The criteria for evaluating the severity or impairment of the 
sciatic nerve is set forth under Diagnostic Codes 8520, 8620, 
and 8720.  Under DC 8520, a 10 percent rating requires mild 
incomplete paralysis of the sciatic nerve.  A 20 percent 
rating requires moderate incomplete paralysis of the sciatic 
nerve.  

Diagnostic Codes 8620 and 8720 address the criteria for 
evaluating neuritis and neuralgia of the sciatic nerve, 
respectively.  The criteria are consistent with the criteria 
for evaluating degrees of paralysis as set forth above.  38 
C.F.R. § 4.124a, DC's 8520, 8620, 8720 (2008).   

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2008).  

Neuritis of the peripheral nerves, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
rating equal to severe, incomplete, paralysis.  The maximum 
rating that may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia of a peripheral nerve characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  The term 
incomplete paralysis, with peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  38 C.F.R. § 4.124.  

During his hearing, held in January 2003, the Veteran 
testified that his restless leg syndrome is manifested by 
symptoms that include constant pain, numbness, and leg 
movement, that he took "Colyzapam (sp?)", and that he could 
not drive for more than an hour two due to an inability to 
keep his legs still.  In written statements, the Veteran has 
asserted that his restless leg syndrome is manifested by 
symptoms that include pain, spastic movements, and 
uncontrolled shaking.  See e.g., Veteran's letter, received 
in January 2001.  

VA progress notes, and medication records, include a November 
1999 report which notes complaints of occasional right leg 
numbness and low back pain.  The report notes that there was 
no right leg weakness, that lower extremity strength was 5/5 
bilaterally, and that knee and ankle deep tendon reflexes 
were 2+.  Other VA reports indicate that as of 2000, the 
Veteran was taking medications that included Clonazepam.    
An April 2002 sleep study contains impressions of obstructive 
sleep apnea, and periodic leg movement syndrome.  A February 
2004 report notes that strength at the knees and ankles, and 
gait, were within normal limits.

A VA nerve examination report, dated in March 2002, shows 
that the Veteran reported complaints of restless leg 
syndrome, with pain, aching and tingling, and constant 
fidgeting and moving his legs around, but not numbness.  He 
stated that it occasionally woke him up.  He denied spasms or 
Charlie horses, and he stated that he had not had treatment 
for his symptoms since 1997.  His medications were noted to 
include Clonazepam.  

On examination, he had good and equal strength in the lower 
extremities.  Deep tendon reflexes, peripheral nerves, and 
coordination, were intact.  There were no sensory deficits.  
There was no muscle atrophy, and no weakness, fasciculations, 
or tremors.  The impression was history of restless leg 
syndrome, and it noted that sleep study showed obstructive 
sleep apnea and periodic leg movement syndrome.  

A VA report, dated in December 2003, shows that the physician 
stated that "there is no relationship whatsoever" between 
restless leg syndrome and sleep apnea.  The physician 
explained that, "They are two conditions in and of 
themselves and are completely separate disabilities."  It 
was further noted that the Veteran may have had a diagnosis 
of periodic leg movement disorder, which occurs during sleep, 
and restless leg syndrome, which occurs at rest, and that 
these two disorders are separate entities.  

With regard to the Veteran's complaints of numbness and 
tingling, the physician stated that restless leg syndrome was 
not known to cause paresthesias, and that sleep apnea and 
restless leg syndrome were "two completely different 
entities".   

A VA general medical examination report, dated in June 2004, 
shows that the Veteran complained that his restless leg 
syndrome interfered with his sleep.  He stated that he was 
taking Clonazepam.  

On examination, he walked slowly, but without assistive 
devices.  He had no difficulty going from a seated position 
to the examining table.  A neurological examination did not 
reveal any focal deficits.  The diagnoses included restless 
leg syndrome.  

A VA neurological examination report, dated in October 2008, 
shows that the Veteran complained of occasional leg spasms at 
night, and occasional rhythmic shaking of his legs during the 
day.  The report also indicates that he complained of 
numbness and tingling from the knee down, and muscle 
twitching and spasms in both legs while driving or sitting.  
Frequency of his symptoms was described as intermittent, with 
remissions.  It was noted that he was taking pramipexole 
dihydrochloride, with fair response, and no side effects.  
Strength, and muscle tone, and reflexes, were characterized 
as normal.  Sensation to light touch, and pin prick were 
normal, as was vibratory and position sense.  All cranial 
nerves were intact.  The examiner stated that the Veteran's 
restless leg syndrome was manifested by bilateral partial 
involuntary rhythmic movements that were painless, with 
occasional periodic spontaneous spasms or tics of either leg, 
or both legs, usually when asleep.  The examiner further 
stated that the Veteran had mild restless leg symptoms that 
were totally inhibited by activity and conscious awareness, 
in other words, he can voluntarily inhibit his restless leg 
symptoms so that they do not significantly interfere with 
day-to-day activities of daily living, but that his leg 
spasms at night were involuntary and occasionally interfered 
with his sleep.  

The diagnosis noted "mild" restless leg syndrome of the 
right, and the left, lower extremities, indicated that 
paralysis and muscle atrophy were not present, and that there 
were no effects of on usual daily activities, providing 
highly probative evidence against these claims.   

The Board finds that the Veteran's restless leg syndrome of 
the right lower extremity, and the left lower extremity, are 
not shown to have been manifested by moderate sciatic 
symptoms, such that a evaluation in excess of 10 percent for 
either lower extremity is warranted under DC 8620.  The 
Veteran has complained of symptoms that include leg pain, 
spasms, and involuntary movements and shaking.  He is also 
shown to require medication for control of his symptoms.  
However, the findings are insufficient to show that the 
Veteran's disability is productive of moderate impairment due 
neuritis of the sciatic nerve.  

The evidence indicates that the Veteran's periodic leg 
movement disorder, and any paresthesias, are not related to 
his restless leg syndrome.  However, even without attempting 
to dissociate these symptoms, the Veteran has repeatedly been 
shown to have normal strength, and sensation, in his legs, 
with no findings of such symptoms as muscle wasting or 
atrophy, or incoordination.  There is no evidence to show his 
service-connected disabilities have resulted in a disability 
of any joint.  The October 2008 VA neurological examination 
report shows that the diagnosis noted "mild" restless leg 
syndrome of the right, and the left, lower extremities.  The 
diagnosis indicated that paralysis and muscle atrophy were 
not present, and that there were no effects of on usual daily 
activities.  

Based on the foregoing, the Board finds that overall, the 
evidence does not show that the Veteran's neurological 
complications from his restless leg syndrome of the right 
lower extremity, or the left lower extremity, are manifested 
by symptomatology that more nearly approximates the criteria 
for an evaluation of 20 percent under DC 8620, and that the 
preponderance of the evidence is against the claims for 
increased ratings.   

The Board also concludes that the evidence does not 
demonstrate that the Veteran's conditions are manifested by 
moderate incomplete paralysis, or neuralgia, of the sciatic 
nerve, such that an increased rating is warranted under DC's 
8520 or 8720.  Specifically, given the aforementioned medical 
evidence, to include the findings (or lack thereof) as to 
muscle atrophy, strength, and sensation, the Board finds that 
it is not shown that the Veteran's neurological complications 
in either lower extremity are manifested by moderate 
incomplete paralysis, or neuralgia, of the sciatic nerve, as 
contemplated by these diagnostic codes.  Accordingly, the 
criteria for a rating in excess of 10 percent have not been 
met under DC's 8520 or DC 8720.   

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In deciding the Veteran's increased evaluation claims, the 
Board has considered the Court's decisions in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) and Hart v Mansfield, 21 
Vet. App. 505 (2007), and whether the Veteran is entitled to 
an increased evaluation for separate periods based on the 
facts found during the appeal period.  The evidence of record 
supports the conclusion that the Veteran's disabilities have 
consistently approximated the criteria for a 10 percent 
rating, but not higher, throughout the appeal period, and 
that separate rating periods are not in order.  

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in August 2003, and September 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

With regard to the claims for increased ratings for restless 
leg syndrome of the right and left lower extremities, 
although the VCAA letters were sent to the Veteran after the 
RO's decision that is the basis for this appeal, the RO's 
January 2000 decision was decided prior to the enactment of 
the VCAA.  In such a case, there is no error in not providing 
notice specifically complying with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) because an initial AOJ adjudication 
had already occurred.  Rather, the appellant is to be given 
proper subsequent VA process, and the Board is to make 
findings on the completeness of the record or on other facts 
permitting the Court to make a conclusion of lack of 
prejudice from improper notice.  Mayfield.  

The VCAA letters were provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the letters fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The Veteran addressed the issues at a hearing in January 
2003.  In addition, after the September 2008 letter was sent, 
the case was readjudicated and in October 2008, a 
Supplemental Statement of the Case was provided to the 
appellant.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-
78 (2006) (holding that VA cured any failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  In summary, 
the claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notice.  

With regard to the claim for an increased rating for the 
right elbow, the VCAA notices did not comply with the 
requirement that the notice must precede the adjudication.  
However, any defect with respect to the timing of the VCAA 
notices in this case was nonprejudicial.  There is no 
indication that the outcome of the claim has been affected, 
as all evidence received has been considered by the RO.  The 
Veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim, as he 
has been afforded the opportunity to submit additional 
argument and evidence, which he has done, and he addressed 
the issue at a hearing in January 2003.  After issuing the 
September 2008 VCAA letter, a Supplemental Statement of the 
Case was provided to the appellant in October 2008.    For 
these reasons, the timing of the VCAA notice was not 
prejudicial.  Prickett; Mayfield.  

The VCAA notices did not discuss the criteria for increased 
ratings, thus, the VCAA duty to notify has not been satisfied 
with respect to VA's duty to notify him of the information 
and evidence necessary to substantiate the claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  

Recent court decisions indicate that when VA fails to furnish 
information that is necessary to substantiate the claim 
("Type One error"), such error is presumed prejudicial, and 
requires reversal unless VA can show that the error did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), reversed 
and remanded on other grounds sub nom, Shinseki v. Sanders, 
556 U.S. ___ slip op. (Dec. 8, 2008).  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed, 
some other possible circumstances that could demonstrate that 
VA error did not prejudice the claimant include where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence.  

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as a reasonable 
person could be expected to understand from the notices what 
was needed.  Specifically, in October 2008, the RO sent the 
Veteran a supplemental statement of the case, which listed 
relevant criteria for increased ratings.  See also December 
2003 and September 2004 supplemental statements of the case 
(listing the criteria at DC 5206).  Submissions from the 
Veteran's representative, dated between 2005 and 2009, show 
an accurate understanding of the issues, and a May 2009 
statement made specific reference to the criteria for 
increased ratings.  These actions by VA indicate that a 
reasonable person could be expected to understand from the 
notices what was needed.  The actions of the Veteran's 
representative also indicate actual knowledge of the right to 
submit additional evidence and of the availability of 
additional process, and show that the Veteran, or those 
acting on his behalf, have had a meaningful opportunity to 
participate in the development of his claims.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran's service treatment reports, and VA medical 
records, have been obtained, and the Veteran has been 
afforded examinations.  The appellant and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to assist has prejudiced 
him in the adjudication of his appeal.  Mayfield.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


